Citation Nr: 1802882	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-25 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent, prior to November 14, 2011, for service-connected painful scars of the right chest and right lower extremity.

3.  Entitlement to a rating in excess of 20 percent, on and after November 14, 2011, for service-connected painful scars of the right chest, right lower extremity, and face.  

4.  Entitlement to compensable ratings for scars, right chest, scars, right lower extremity, and/or scars, right upper lip and chin, as residuals of fragment wounds.


REPRESENTATION

The Veteran represented by:	James A. Wardell, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for PTSD and assigned a 50 percent rating, effective November 10, 2010; granted an increased, 10 percent, rating for a scar, right chest, residuals of fragment wounds, effective November 10, 2010; and denied a compensable rating for a scar, right leg above the knee, residuals of fragment wounds.  This matter further comes before the Board from a September 2012 RO rating decision which denied a compensable rating for scars, right upper lip and chin, residuals of fragment wounds.  Finally, this matter also comes before the Board from a July 2014 RO rating which granted a 70 percent rating for PTSD, effective November 20, 2010; and granted a separate 10 percent rating for painful scars (right chest and right lower extremity), effective November 10, 2010, and a 20 percent rating for painful scars (face, right chest, and right lower extremity), effective November 14, 2011.

By way of history, in an August 1972 rating decision, the RO granted service connection for scars of the right chest, scars of the right leg and knee, and scars of the upper lip and chin, and assigned 0 percent (non-compensable) ratings for each, effective from August 21, 1972.  The RO also noted that a combined 10 percent rating was assigned, effective from August 21, 1972, under VAR 1324 (now 38 C.F.R. 3.324), which allowed for a combined rating of 10 percent based on disability due to multiple service-connected disabilities that are each separately rated as non-compensable.  Thereafter, the RO considered the scar disabilities separately, until the July 2014 RO rating in which the RO essentially combined the scar disabilities and granted a separate 10 percent rating for painful scars of the right chest and right lower extremity, effective November 10, 2010, and a 20 percent rating for painful scars of the face, right chest, and right lower extremity, effective November 14, 2011.  Thus, the issues currently on appeal are as set forth above. 

This case was previously before the Board in November 2016, at which time it was remanded for further development.

In May 2017, the Veteran testified at a Travel Board hearing at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

On December 11, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, St. Petersburg, Florida, that the Veteran died in August 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


